Citation Nr: 1507171	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-21 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a dental disability.

2. Entitlement to service connection for arrhythmic heart rate.

3. Entitlement to service connection for diabetic retinopathy.

4. Entitlement to service connection for sleep apnea.

5. Entitlement to service connection for right heel spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran subsequently moved to Florida and jurisdiction was transferred to the St. Petersburg, Florida RO.

A hearing was held in October 2014 in St. Petersburg, Florida before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a dental disability, sleep apnea and a right heel disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran has a noncompensable dental condition of tooth #8 resulting from service trauma.

2. While the Veteran had treatment for teeth other than tooth #8 during service, treatment was not due to combat or trauma and the Veteran did not apply for dental benefits within 90 days of separation from service.

3. The Veteran does not have a diagnosis of and has not been treated for arrhythmic heart rate during the pendency of the claim.

4. The Veteran does not have a diagnosis of diabetic retinopathy and refractive errors are not disabilities for which VA compensation benefits may be awarded.


CONCLUSIONS OF LAW

1. The criteria for service connection for a dental disability of tooth #8, to include for purposes of VA outpatient dental treatment, have been met.  38 U.S.C.A. §§ 1131, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, (2014); 38 C.F.R. § 17.161 (2007).

2. The criteria for service connection for arrhythmic heart rate have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

3. The criteria for service connection for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The RO's May 2008 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Records from the Social Security Administration (SSA) have also been obtained.  The Veteran had VA examinations in December 2008 and January 2009 that addressed the eyes and an examination in October 2011 that addressed the eyes and heart.  The Veteran had a VA examination in April 2009 that addressed the heart.  The examiners reviewed the claims file and examined the Veteran.  Because the competent and credible evidence does not show a diagnosis of diabetic retinopathy or another compensable eye disability or show a heart condition other than the service-connected hypertension, the Board finds that etiology opinions are not necessary.  A VA examination was not provided for the dental claim as the ability to grant service connection for dental disorders is narrow and service treatment records fail to show treatment of the teeth due to trauma other than the trauma to tooth #8, which has been granted service-connection for treatment herein.  While the Veteran was treated for other dental conditions during service, he did not file his claim for service connection within 90 days of separation from service; therefore, his claim for service-connection for treatment purposes for teeth other than tooth #8 must be denied as a matter of law.  As such, a VA examination is not required in this instance.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A. Dental

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (setting for the schedule of ratings for dental and oral conditions).  Notably, the Veteran does not have a compensable dental disability.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided for in 38 C.F.R. § 17.161.  These conditions and other dental conditions or disabilities that are noncompensably rated under § 4.150 of this chapter may be service connected for purposes of Class II or Class II (a) dental treatment under § 17.161 of this chapter.  38 C.F.R. §§ 3.381, 4.150.

In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including the filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  38 C.F.R. § 3.381(c) and (d).

The following will not be considered service-connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).

A Veteran is entitled to VA outpatient dental treatment if he qualifies under one of the categories outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The Board observes that 38 C.F.R. § 17.161 was revised in October 2008, effective October 2008.  This revision concerns the time limit for application for treatment.  Prior to October 2008, application for treatment had to be received within 90 days of separation from service.  The October 2008 amendment extended the time limit to 180 days.  Since the Veteran's claim was filed in May 2008, the former criteria apply to his claim.

One-time dental treatment (Class II) is available to Veterans having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, but 38 C.F.R. § 3.181 limits the outpatient dental treatment available to treatable or replaceable missing teeth in some instances.  See 38 C.F.R. § 17.161(b).  Treatment is warranted only if: (A) veterans served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days; (B) application for treatment is made within 90 days after such discharge or release; (C) the certificate of discharge or release does not bear a certification that the veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed, and (D) a Department of Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran.

Veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma, will be eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (2014). 

The significance of a finding that a noncompensable service-connected dental condition is due to dental trauma, as opposed to other causes, is that VA provides any reasonably necessary dental treatment, without time limitations, for conditions which are attributable to the service trauma, whereas other service-connected noncompensable dental conditions are typically subject to limitations of one-time treatment and timely application after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2014).

Another category of eligibility, Class II(b) or (c) eligibility, extends to Veterans having a service-connected noncompensable dental condition or disability and who were detained or interned as prisoners of war.  38 C.F.R. § 17.161(d), (e).  The Veteran has not advanced such an argument.  He does not meet the criteria for eligibility for either Class II(b) or (c) VA outpatient dental treatment. 

Other categories of eligibility under 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161 include those Veterans having a dental condition clinically determined to be complicating a medical condition currently being treated by VA, Veterans whose service-connected disabilities are rated as totally disabling, and some veterans who are Chapter 31 vocational rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  The Veteran does not allege, and the evidence establishes, that he does not meet any of the other categories of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. §17.161.  For example, he is not service-connected for any dental disability and he is not a Chapter 31 vocational rehabilitation trainee.

In this case, the service treatment records include dental records dated January 1988 showing that the Veteran sustained trauma to tooth #8, which resulted in a fracture.  The dental treatment record specifically states that the Veteran had a crown fracture of the left side below the gum line due to trauma.  Service treatment records do not show that any other teeth were damaged during service due to trauma.  Subsequent to service and during the pendency of the claim, in January 2011 the Veteran had to have tooth #8 repaired again.  Consequently, because the Veteran suffered trauma to tooth #8 during service and continues to require care for tooth #8 after service, the Veteran is entitled to service connection for treatment purposes for tooth #8.  

The Board observes that the Veteran was treated on several other occasions during service for complaints related to his teeth.  For example, in the 1990s, he was treated for cracked tooth syndrome.  However, none of his treatment of the teeth other than tooth #8 was due to trauma.  Moreover, the separation examination does not show that he had any dental complaints or disorders at separation from service.  Thus, without a dental disability or condition shown to have been in existence at time of discharge or release from active service, authorization for one-time correction or treatment cannot be authorized.  Even if the Veteran had had dental complaints not due to trauma at separation from service, because he did not submit his claim for service-connection until May 2008, more than 2 years after separation from service, he would not qualify for Class II one-time treatment of the disorders.  Consequently, the Board finds that service-connection for treatment purposes is not warranted for any tooth other than #8, which was damaged during service due to trauma.

Based on the foregoing, the Board finds that the preponderance of the evidence supports the grant of service connection for treatment purposes for tooth #8 as due to traumatic injury during service, and to this extent, the appeal is granted.  Because the Veteran did not have dental disorders affecting teeth other than tooth #8 at separation from service and because he did not file a claim for benefits within 90 days of separation from service, service connection for treatment purposes is not warranted for any other tooth on a one-time or continual basis.  To this extent the appeal is denied.

B. Arrhythmic Heart Rate

The Board seeks service connection for arrhythmic heart rate.  Service treatment records show a history of racing or thumping of the heart in a May 1988 report of medical history.  In November 1992, the Veteran complained of occasional chest fluttering and pain.  In January 1993, the Veteran continued to complain of chest fluttering.  He reported having had episodes on and off for about two years of chest palpitations and flutterings.  The assessment was that the symptoms were probably related to smoking and stress level.  The February 2006 separation examination shows a diagnosis of hypertension, which is already service connected.  A diagnosis relating to the complaints of chest fluttering and pain was not provided.  Heart rate and rhythm was normal.  Heart sounds were normal.  No murmurs were heard.

Subsequent to service, the Veteran has continued to be treated for hypertension.  A diagnosis of arrhythmic heart rate has not been indicated.  The examiner that conducted the December 2008 VA examination for diabetes mellitus stated that the Veteran did not have objective cardiovascular findings.  The Veteran had a VA examination for the heart and hypertension in April 2009.  The examiner observed that the Veteran had episodic palpitations throughout his military tour of duty which usually followed exercise related activities.  The Veteran was subsequently hospitalized for dehydration in recent years.   He was noted to have sinus tachycardia without any evidence of arrhythmia.  The examiner found that the Veteran has not had a true diagnosis of cardiac arrhythmia.  On examination, the Veteran's cardiac testing was normal.  The diagnostic impression was cardiac arrhythmia alleged but not found.  The Veteran had an EKG but the examiner found no evidence of cardiac arrhythmia.  The examiner pointed out that the Veteran had a stress test in the military which did not reproduce any arrhythmia and that his hospitalization in recent years showed a sinus tachycardia which was related to his dehydration.  The examiner found no evidence to support the diagnosis of cardiac arrhythmia based on review of the claims file or the EKG.  The Veteran had a general VA examination in October 2011.  The examiner found only hypertension.  The examiner did not find that the Veteran had arrhythmias and accordingly, did not mark the check-box indicating the presence of the condition.

During his hearing before the Board, the Veteran testified that during service, he would have heart symptoms that would leave him feeling as if he had run a marathon and unable to catch his breath.  However, doctors were unable to find objective symptoms of a heart disability during service.  He stated that heart problems were found after service when he was treated for diabetes.  He was instructed to take aspirin every day and then in 2008 or 2009 he was prescribed nitroglycerin.  He said he experiences heart symptoms when he exerts himself and when he does non-strenuous activities.  He noted that on days when he does not take aspirin, his blood pressure will rise.  See Transcript pages 26-28.

In this case, the Board finds that the preponderance of the evidence does not show a heart condition other than the already service-connected hypertension.  While the Veteran complained of heart symptoms such as chest fluttering and pain during service, a diagnosis of arrhythmia was not provided.  Subsequent to service, a diagnosis of arrhythmia has not been provided.  At most, treatment records show diagnosis and treatment for hypertension.  The Board has considered the Veteran's lay statements and finds that he is competent to report his heart symptoms.  However as a layperson without medical expertise, he is not competent to attribute his symptoms to a medical condition such as hypertension or arrhythmia.  Cardiac conditions require medical expertise and testing to determine a diagnosis and etiology.  As such, the Veteran is not competent to diagnose a heart condition or attribute his reported symptoms to a specific diagnosis.  See 38 C.F.R. § 3.159(a)(2); see also Routen, 10 Vet. App. at 186.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The Board finds that the preponderance of the competent evidence of record shows that that the Veteran does not have a heart condition other than hypertension, which is already service-connected.  Thus, the Board finds that service connection for arrhythmia is not warranted.  The preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. 49.

C. Diabetic Retinopathy

The Veteran seeks service connection for diabetic retinopathy.  For the purposes of this analysis, the Board notes that congenital or developmental defects, such as refractive error of the eye, are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Unfortunately, the competent and credible medical evidence does not show a diagnosis of diabetic retinopathy.  Service treatment records do not show a diagnosis of diabetic retinopathy.  The June 1985 entrance examination and accompanying report of medical history shows no complaints or diagnosis related to the eyes.  The Veteran was treated for a foreign body sensation in the left eye in March 1993.  The condition healed with no sequala.  Service treatment records show the Veteran wore glasses; however, refractive errors are not subject to service connection unless the disorder is worsened by a superimposed disease or injury, which is not the case here.  The February 2006 separation examination shows a normal eye examination.  The Veteran did not report eye conditions on the accompanying report of medical history.  A January 2009 eye examination report indicates that the Veteran had diabetes but no retinopathy.  The Veteran had a VA examination for his diabetes mellitus in October 2011.  The examiner did not find diabetic retinopathy or any other eye condition.  The examiner cited a VA October 2010 ophthalmology report which states that the Veteran did not have diabetic retinopathy in either eye.  The accompanying report from the general VA examination also indicates that the Veteran did not have an eye condition.

At most, a December 2008 VA examination for diabetes mellitus indicates that the Veteran had daily blurred vision due to high blood sugars.  However, other than that symptom, no diagnosis of the eyes was indicated.  The examiner stated that the Veteran did not have current eye findings other than blurred vision which was subjective.  

During his hearing before the Board, the Veteran testified that his vision has worsened and he has hyperopic astigmatism.  He reported seeing flashes of light and halos of floating objects in front of his eyes.  Unfortunately, while the Veteran is competent to report his symptoms of blurred vision, flashes of light, and halos of floating objects in front of his eyes, he is not competent to self-diagnose a disease such as diabetic retinopathy.  Disabilities such as diabetic retinopathy require medical testing and expertise for diagnosis and are not capable of lay diagnosis.  See 38 C.F.R. § 3.159(a)(2); see also Routen, 10 Vet. App. at 186.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich, 104 F. 3d 1328; Gilpin, 155 F.3d 1353.  The Board finds that the preponderance of the competent and credible evidence of record shows that that the Veteran has never had a diagnosis of diabetic retinopathy.  Thus, the Board finds that service connection for diabetic retinopathy is not warranted.  Therefore, the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a tooth disability is denied.

Service connection for arrhythmic heart rate is denied.

Service connection for diabetic retinopathy is denied.



REMAND

Reason for Remand: To schedule VA examinations.

The Veteran seeks service connection for sleep apnea.  Private treatment records show a diagnosis of severe obstructive sleep apnea within one year of the Veteran's separation from service.  During his hearing before the Board, the Veteran testified that he had sleeping problems and snoring for a long time.  He stated that in November 2006, he passed out due to high blood sugar and that his girlfriend told his doctors that he stopped breathing at night.  See Transcript, page 8.  A VA examination has not been provided to determine whether the Veteran's sleep apnea or symptoms of sleep apnea manifested during service or whether it is due to or has been aggravated by his service-connected diabetes mellitus and/or hypertension.  Because an etiology opinion has not been provided and because the standard for providing a VA examination is low, the Board finds that a remand is warranted to determine whether the Veteran's sleep apnea is related to service or a service-connected disability.

The Veteran seeks service connection for a right heel spur.  Treatment records show that the Veteran injured his heel in February 2007.  He was diagnosed with a small calcaneal spur on the plantar aspect of the heel.  X-rays also showed mild degenerative changes at the talonavicular joint.  The diagnosis of degenerative changes was made within one year of the Veteran's separation from service.  However, records dated during the pendency of the claim do not show current degenerative changes.  The Veteran had a general VA examination in October 2011.  While the examiner found no musculoskeletal issues, it does not appear that x-rays of the foot were obtained.  Because x-rays were not taken and because a diagnosis of degenerative changes was made within one year of separation from service, the Board finds that a remand for a VA examination is necessary to determine whether the Veteran has a current diagnosis of degenerative changes of the right foot and whether the degenerative changes are related to service.



Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate the records with the electronic claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The examiner must be provided access to the electronic claims file and a copy of this remand.  He or she must indicate review of these items in the examination report.

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea manifested during service or in the alternative, whether the sleep apnea was caused or aggravated (or worsened) by his service-connected diabetes mellitus, hypertension, or other service-connected disability.

By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner should consider the sleep study report dated March 2007 showing the diagnosis of sleep apnea within one year of separation from service as well as the available lay statements attesting to the Veteran's snoring and sleep difficulty during service.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of right foot disability, claimed as right heel spur.  The examiner must be provided access to the electronic claims file and a copy of this remand.  He or she must indicate review of these items in the examination report.  All necessary testing, to include x-rays, must be conducted.

For any right foot disability identified, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the disability manifested during or as a result of active service.  The examiner must specifically address the February 2007 x-ray report showing degenerative changes of the talonavicular joint and the right heel spur.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


